Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entry
Applicant’s response to the Office Action mailed 6/25/21 is acknowledged (paper filed 8/13/21). In the amendment filed therein claims 15, 26, 27, were modified. Claims 1-14, 19-20, and 29 are canceled. 
Applicants species election of EGFR (claims 16, 21, 26, 27, and 33), protein-protein interaction (claims 17 and 35), and immunoprecipitation (claim 23 and 24) without traverse in the reply filed on 1/28/21 is reiterated.  .
3.	Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/20 and 1/28/21.
4.	Currently claims 15-18, 21-24, 26-28, and 30-36 are under consideration.
5. 	Rejections and/or objections of record not reiterated herein have been withdrawn.
NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 15-18, 21-24, 26-28, and 30-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Molecular & Cellular Proteomics, 16:10, pages 891-910, 2017) in view of Ummanni et al. (Biochimica Biophysica Acta, Vol. 1844, 2014, pages 950-959) and further in view of Moerke et al. (Curr Protoc Chem Biol.; 8(3): 179-196, 2017). 
Zhang et al. teach immunoprecipitation procedures to measure mutations in the epidermal growth factor receptor (EGFR) kinase domain. The researchers sought to characterize the dynamics of tyrosine phosphorylation upon EGFR TKI treatment of mutant EGFR-driven human lung adenocarcinoma cell lines with varying sensitivity to EGFR TKIs, erlotinib and afatinib. See abstract. Sample lysates were prepared by immunoprecipitation. See page 894, 1st column. Four human lung adenocarcinoma cell lines with EGFR mutations and increasing resistance to the first-generation EGFR-TKI erlotinib were used for tyrosine phosphoproteomics analysis. H3255 (EGFRL858R) and PC9 (EGFRDel 746 –750) are the most sensitive cells. 11–18 (EGFRL858R) has intermediate sensitivity, and H1975 (EGFRL858R/T790M) is erlotinib resistant. Cells were treated with either erlotinib or afatinib under the following growth conditions: (1) complete medium (FBS experiments) or (2) serum starved cells stimulated with EGF or TKI treated before EGF stimulation (serum starved experiments). Because tumor cells in vivo are always under the influence of various ligands. See page 894, 2nd column. 
In this study, DAPP1-Y139 was found to be a novel mutant EGFR target that is also a potent EGFR TKI response biomarker. DAPP1 is an adapter protein involved in B cell receptor. 

Then generated a DAPP1 Y139 phospho-specific antibody that recognizes phosphorylation specifically at this site (Fig. 8C). Co-immunoprecipitation experiments show that wild type and mutant EGFRs interact with DAPP1 (Fig. 8D) and the major site of DAPP1 tyrosine phosphorylation is Y139 because tyrosine phosphorylation is abrogated in the Y139F mutant (Fig. 8E). Page 907 2nd column.
The study concludes that aberrant EGFR signaling plays an important role in cancer by activating downstream signals essential for growth and survival. EGFR is a receptor tyrosine kinase known to drive cell growth and survival of multiple epithelial forms of cancers including NSCLC. Various EGFR phosphorylation sites are functionally relevant and Studies using EGFR TKIs have identified sites which mediate drug effects. Page 906, 2nd column.
	Zhang et al. differ from the instant invention in not utilizing a reverse phase protein array.
	However, Ummanni et al. utilized a reverse phase protein array (RPPA) approach for the quantitative analysis of 71 cancer-relevant proteins and phosphoproteins in 84 non-small cell lung cancer (NSCLC) cell lines and by monitoring the activation state of selected receptor tyrosine kinases, PI3K/AKT and MEK/ERK1/2 signaling, cell cycle control, apoptosis, and DNA damage.

High level phosphorylation of RB and high abundance of AURKA were identified as candidates that can potentially predict sensitivity towards the aurora kinase inhibitor VX680. 
The examples shown demonstrate that the RPPA approach presents a useful platform for targeted proteomics with high potential for biomarker discovery. See abstract. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the RRPA method utilized by Ummanni et al. with the immunoprecipation procedure of Zhange et al. because Ummanni et al. taught that the RPPA approach presents a useful platform for targeted proteomics with high potential for biomarker discovery. See abstract. 
One skilled in the art would have been motivated to employ the RRPA system in order to receive rapid data for evaluating drug potential in lung cancer treatments/efficacy. 
Zhang et al. in view of Ummanni et al. no not specifically disclose the utility of first and second antibodies that are different.


With respect to claim 28, Moerke et al. disclose that RPPA assays are well suited for large-scale, high-throughput format measurement of protein and PTM levels in cells and tissues. The technology can readily accommodate large number of samples, as up to several thousand individual lysate samples can be printed in the area of a standard 75 by 25 mm slide. The process of generating and analyzing RPPAs can be automated to a significant extent, using robotic instrumentation for preparing and spotting samples and specialized software for imaging and extracting data from the arrays. RPPA is also a highly multiplexable technology, as a large number of arrays can readily be produced in parallel and probed with distinct primary antibodies. Page 2. 
The RPPA protocols in Moerke et al are taught to be useful in characterizing alterations of cell signaling networks in melanoma during treatment with BRAF kinase inhibitors. At least 50% of human melanomas contain an activating mutation in BRAF (most frequently V600E) that drives constitutively activated proliferation and survival signaling. The development of small molecule inhibitors that specifically inhibit the mutated form of BRAF such as PLX-4032 (vemurafenib) has shown great potential in treatment of melanoma, with most patients exhibiting rapid initial tumor regression. See page 4. 


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine employ different 1st and 2nd antibodies in the RRPA method utilized by Zhange et al. in view of Ummanni et al. because Moerke et al. taught that their RPPA approach was a useful in characterizing alterations of cell signaling networks in melanoma during treatment with BRAF kinase inhibitors. See page 4.
Response to Arguments
Applicants contend that none of the references in the previous rejection under 35 disclose that the “the first antibody and the second antibody are different” as claimed in claim 15 now. And the utility of different antibodies for protein complex immunoprecipitation and reverse phase protein array, produced the unexpected ability to treat patients with drugs that otherwise do not interact with complex protein drug targets. This argument was carefully considered but not found persuasive because Moerke et al. taught that their reverse phase protein arrays (RPPAs) or reverse phase lysate arrays (RPLAs) methods employing different primary and secondary antibodies which can probe for proteins or post-translational modifications (PTMs) of interest and are readily adaptable to a wide range of studies involving cell signaling in response to drugs and other perturbations. See abstract and introduction.

8.	For reasons aforementioned, no claims are allowed.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner can normally be reached on Monday- Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Art Unit 1642
Remsen - Hoteling
571-272-0816
11/20/21

/LISA V COOK/Primary Examiner, Art Unit 1642